— In an action to recover a brokerage commission, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), entered November 9, 1982, which, after a nonjury trial, is in favor of defendant. Judgment affirmed, with costs. There was no meeting of the minds between the defendant (seller) and the prospective purchaser with respect to all the essential contract terms (i.e., defendant never agreed to the additional terms proposed by the prospective purchaser). Therefore, no agreement was reached and the plaintiff broker is not entitled to a brokerage commission (see Kaelin v Warner, 27 NY2d 352; Arnold v Schmeidler, 144 App Div 420). Furthermore, defendant did not act wrongfully or in bad faith by terminating the negotiations with the prospective purchaser, since no agreement had been reached. Defendant was free to negotiate with and sell to any other prospective purchaser {see Kaelin v Warner, supra, p 356). Titone, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.